Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Title:
Amend the title to: “Method for manufacturing a coil mat from wave winding wires by plugging” in order to clearly describe the invention to which the claims are directed.
In the Claims:
Cancel Claims 20-24 and 33-38, which were withdrawn without traverse (filed 12/14/21 & 2/11/22).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All the prior arts, on record from the IDs and cited References, do not teach or fairly suggest all of the limitations of the claimed invention including a method for manufacturing a coil mat from wave winding wires by plugging, regarding independent 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 3, 2022